t c memo united_states tax_court john c hughes petitioner v commissioner of internal revenue respondent docket no 7377-10l filed date john c hughes pro_se shannon e loechel for respondent memorandum findings_of_fact and opinion wells judge respondent’s appeals_office sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination with respect to a notice_of_federal_tax_lien nftl filed to collect petitioner’s unpaid tax_liabilities for his and tax years the issue we must decide is whether respondent’s appeals_office abused its discretion by sustaining the nftl findings_of_fact some of the facts and certain exhibits have been stipulated the parties’ stipulations of fact are incorporated in this opinion by reference and are found accordingly at the time he filed his petition petitioner was a resident of georgia petitioner is retired and he receives income from social_security and a pension before any deductions he receives monthly benefits of dollar_figure from the social_security administration and a monthly pension of dollar_figure his total monthly income is dollar_figure petitioner has federal_income_tax liabilities for his and tax years petitioner’s social_security payments have been subject_to respondent’s levy since on or about date respondent mailed petitioner letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 petitioner timely requested a collection_due_process_hearing petitioner subsequently completed a form 433-f collection information statement on which he reported his monthly income 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and expenses petitioner requested a face-to-face collection_due_process_hearing but his request was denied because respondent’s records indicated that he was not in compliance with his estimated_tax payments for the current_year respondent’s appeals_office held a collection_due_process telephone conference with petitioner on date during that conference petitioner did not offer a collection alternative instead petitioner contended that the nftl was filed prematurely because he had no equity in his house at that time petitioner was residing in a house that he had purchased with an interest-only adjustable-rate mortgage he has since vacated that property and has stopped paying the mortgage on it during the telephone conference petitioner also indicated that he was years old and in failing health he contended that his monthly expenses sometimes exceeded his income and that his income was below the median income in georgia he provided no financial records to support his contention that his monthly expenses sometimes exceeded his monthly income after the hearing the appeals_office issued a notice_of_determination dated date sustaining the lien petitioner timely filed his petition with this court opinion where the underlying tax_liability is not in issue we review the determination of the appeals_office for abuse_of_discretion see 114_tc_604 in reviewing for abuse_of_discretion we will reject the determination of the appeals_office only if the determination was arbitrary capricious or without sound basis in fact or law see 125_tc_301 affd 469_f3d_27 1st cir petitioner does not dispute the underlying liabilities consequently we review the determination of the appeals_office for abuse_of_discretion where as in the instant case we review the appeals office’s determination to sustain the filing of an nftl for abuse_of_discretion we review the reasoning underlying that determination to decide whether it was arbitrary capricious or without sound basis in fact or law we do not substitute our judgment for that of the settlement officer and we do not decide independently whether we believe the lien should be withdrawn see id pincite pursuant to sec_6321 the federal government obtains a lien against all property and rights to property whether real or personal of any person liable for federal taxes upon demand for payment and failure to pay see 122_tc_287 the lien arises automatically on the date of assessment and persists until the tax_liability is satisfied or becomes unenforceable by reason of lapse of time sec_6322 iannone v commissioner supra pincite the purpose of filing pursuant to sec_6323 notice of the lien that arises under sec_6321 is to protect the government’s interest in a taxpayer’s property against the claims of other creditors filing an nftl validates the government’s lien against a subsequent purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor see sec_6323 stein v commissioner tcmemo_2004_124 lindsay v commissioner tcmemo_2001_285 affd 56_fedappx_800 9th cir if the commissioner chooses to file an nftl he must provide the taxpayer with written notice not more than business days after the filing and he must advise the taxpayer of the right to a hearing before the appeals_office sec_6320 if the taxpayer requests such a hearing the appeals_office must verify that the requirements of any applicable law or administrative procedure have been met sec_6320 sec_6330 the appeals officer must also determine whether the proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary sec_6320 sec_6330 finally the appeals officer must consider any issues raised by the taxpayer at the hearing including appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives such as an installment_agreement sec_6320 sec_6330 and during his telephone conference with the appeals_office and during his trial before this court petitioner contended that respondent’s nftl was filed prematurely because he had no equity in his house since he had purchased it with an interest-only adjustable-rate mortgage he also contended that the nftl damaged his credit finally he contended that his tax_liabilities should be considered uncollectible because his monthly expenses sometimes exceeded his income which he contends was less than the median income in georgia respondent contends that the filing of the nftl should be sustained because it is necessary to protect respondent’s interests in petitioner’s property petitioner’s contention that the lien is premature because he has no interests_in_real_property even if true is not a reason the nftl should be withdrawn the lien that arises under sec_6321 attaches not just to real_property currently held by the taxpayer but upon all property and rights to property whether real or personal tangible or intangible belonging to such person sec_301_6321-1 proced admin regs accordingly even if petitioner currently has no real_property the nftl still protects respondent’s interests in petitioner’s personal_property and in any other_property petitioner may acquire in the future petitioner contends that the nftl should be withdrawn because it hurts his credit every nftl filed by the commissioner damages the taxpayer’s credit by itself that fact does not show that the nftl impairs the taxpayer’s ability to satisfy the tax_liability even when the taxpayer has shown that the withdrawal of the nftl will facilitate collection of the tax_liability withdrawal of the nftl is permissive not mandatory sec_6323 berkery v commissioner tcmemo_2011_57 petitioner has provided no evidence that withdrawing the lien will facilitate the payment of his tax_liability instead the record shows that petitioner has a long history of noncompliance and the record amply supports respondent’s contention that the nftl is necessary to protect respondent’s interests in petitioner’s property consequently we reject petitioner’s argument that the nftl should be withdrawn because it hurts his credit finally we reject petitioner’s argument that respondent should withdraw the nftl because his income was below the median income in georgia and he sometimes had trouble paying all of his expenses even if it is true that petitioner’s income was below the median income in georgia accepting petitioner’s contention would preclude the commissioner from filing an nftl against half of the taxpayers in georgia ie all those who make less than the median income moreover even when the commissioner considers the taxpayer’s liability to be currently uncollectible the commissioner may still file an nftl to preserve his interests in the taxpayer’s property against the interests of the taxpayer’s other creditors see schropp v commissioner tcmemo_2010_71 affd 405_fedappx_800 4th cir petitioner has offered no evidence that respondent’s filing of the nftl was unduly intrusive respondent’s appeals_office considered all of petitioner’s contentions verified compliance by the internal_revenue_service with all applicable laws and regulations and considered whether the proposed collection actions balanced the need for efficient tax collection with petitioner’s concern that they be no more intrusive than necessary we conclude that the appeals_office did not abuse its discretion by sustaining respondent’s filing of the nftl in reaching these holdings we have considered all the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
